Name: Commission Regulation (EC) NoÃ 646/2009 of 23Ã July 2009 implementing Regulation (EC) NoÃ 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2010 list of target secondary variables on intra-household sharing of resources
 Type: Regulation
 Subject Matter: economic analysis;  personnel management and staff remuneration;  national accounts;  information and information processing;  social framework
 Date Published: nan

 24.7.2009 EN Official Journal of the European Union L 192/3 COMMISSION REGULATION (EC) No 646/2009 of 23 July 2009 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2010 list of target secondary variables on intra-household sharing of resources THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (1), and in particular Article 15(2)(f) thereof, Whereas: (1) Regulation (EC) No 1177/2003 established a common framework for the systematic production of Community statistics on income and living conditions, encompassing comparable and timely cross-sectional and longitudinal data on income, and on the level and composition of poverty and social exclusion at national and European levels. (2) Under Article 15(2)(f) of Regulation (EC) No 1177/2003, implementing measures are necessary for the list of target secondary areas and variables to be included every year in the cross-sectional component of EU-SILC. For the year 2010, the list of target secondary variables included in the module on intra-household sharing of resources should be laid down, together with the corresponding variable codes and definitions. (3) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (2), HAS ADOPTED THIS REGULATION: Article 1 The list of target secondary variables, the variable codes, and the definitions for the 2010 module on intra-household sharing of resources to be included in the cross-sectional component of Community statistics on income and living conditions (EU-SILC) shall be as laid down in the Annex. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2009. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 165, 3.7.2003, p. 1. (2) OJ L 181, 28.6.1989, p. 47. ANNEX For the purposes of this Regulation, the following units, modes of data collection, reference period and data transmission arrangements shall apply. 1. Units The seven compulsory variables relating to the regime and management of household finances are asked at household level. All the other variables included in this module are to be asked at personal level and have the current situation as reference period. They relate to two different types of units. The variables related to the contribution to the common household budget, access to a bank account, the ability to decide about expenses, time use and expenditure shall be provided for each current household member or, if applicable, for all selected respondents aged 16 years old and over living in a household with at least two persons aged 16 years old and over. The variables related to decision-making (both specific and general) and to the length of cohabitation of the partners shall be provided for each current household member or, if applicable, for all selected respondents aged 16 years old and over living with a partner. 2. Modes of data collection For variables asked at household level (section 1 in the list below), the mode of data collection is personal interview with the household respondent. For variables asked at individual level (sections 2 and 3 in the list below), the mode of data collection is personal interview with all current household members aged 16 years old and over or, if applicable, with the household selected respondent. Owing to the characteristics of the information to be collected, only personal interviews (proxy interviews as an exception for persons temporarily absent or incapacitated) are allowed. 3. Reference period All target variables relate to the current situation as reference period. 4. Transmission of data to Eurostat The target secondary variables on intra-household sharing of resources will be sent to Eurostat either in the household data file (H) or in the personal data file (P) after the target primary variables. AREAS AND LIST OF TARGET VARIABLES Module 2010 Intra-household sharing of resources Variable name Code Target variable 1. Items asked at household level  compulsory HA010 Regime of household finances 1 We treat all incomes as common resources 2 We treat some incomes as common resources and the rest as private resources 3 We treat all incomes as private resources of the person receiving them 4 We do not receive any income in the household HA010_F 1 Variable is filled -1 Missing -4 Single person household or household with less than two persons aged 16 and above HA020 Management of common household finances 1 One or more household members 2 At least one person inside the household and at least one person outside the household is involved in managing the common household finances 3 No person inside the household and at least one person outside the household is involved in managing the common household finances 4 There are no common household finances HA020_F 1 Variable is filled -1 Missing -4 Single person household or household with less than two persons aged 16 and above HA030 ID number of person 1 managing the households finances ID number Personal identification number of person 1 HA030_F 1 Variable is filled -1 Missing -2 HA020  1,2 HA040 ID number of person 2 managing the households finances ID number Personal identification number of person 2 HA040_F 1 Variable is filled -1 Missing -2 HA020  1,2 or less than 2 persons inside the household involved in the management of the households finances HA050 ID number of person 3 managing the households finances ID number Personal identification number of person 3 HA050_F 1 Variable is filled -1 Missing -2 HA020  1,2 or less than 3 persons inside the household involved in the management of the households finances HA060 ID number of person 4 managing the households finances ID number Personal identification number of person 4 HA060_F 1 Variable is filled -1 Missing -2 HA020  1,2 or less than 4 persons inside the household involved in the management of the households finances HA070 ID number of person 5 managing the households finances ID number Personal identification number of person 5 HA070_F 1 Variable is filled -1 Missing -2 HA020  1,2 or less than 5 persons inside the household involved in the management of the households finances 2. Items asked at individual level  compulsory PA010 Proportion of personal income kept separate from the common household budget 1 All my personal income 2 More than half of my personal income 3 About half of my personal income 4 Less than half of my personal income 5 None 6 The respondent has no personal income PA010_F 1 Variable is filled -1 Missing -3 Not selected respondent -4 Single person household or household with less than two persons aged 16 and above PA020 Access to a bank account 1 Yes 2 No PA020_F 1 Variable is filled -1 Missing -3 Not selected respondent -4 Single person household or household with less than two persons aged 16 and above PA030 Decision-making on everyday shopping 1 More me 2 Balanced 3 More my partner PA030_F 1 Variable is filled -1 Missing -2 Respondent is not part of a couple living in the household (RB240_F=-2) -3 Not selected respondent -4 Single person household or household with less than two persons aged 16 and above PA040 Decision-making on important expenses to make for the child(ren) 1 More me 2 Balanced 3 More my partner PA040_F 1 Variable is filled -1 Missing -2 Respondent is not part of a couple living in the household (RB240_F=-2) or couple not responsible for the children (grandparents, single parent living with a couple) -3 Not selected respondent -4 Single person household, household without any child below 16 or household with less than two persons aged 16 and above PA050 Decision-making on expensive purchases of consumer durables and furniture 1 More me 2 Balanced 3 More my partner 4 Never arisen PA050_F 1 Variable is filled -1 Missing -2 Respondent is not part of a couple living in the household (RB240_F=-2) -3 Not selected respondent -4 Single person household or household with less than two persons aged 16 and above PA060 Decision-making on borrowing money 1 More me 2 Balanced 3 More my partner 4 Never arisen PA060_F 1 Variable is filled -1 Missing -2 Respondent is not part of a couple living in the household (RB240_F=-2) -3 Not selected respondent -4 Single person household or household with less than two persons aged 16 and above PA070 Decision-making on use of savings 1 More me 2 Balanced 3 More my partner 4 We do not have (common) savings 5 Never arisen PA070_F 1 Variable is filled -1 Missing -2 Respondent is not part of a couple living in the household (RB240_F=-2) -3 Not selected respondent -4 Single person household or household with less than two persons aged 16 and above PA080 Decision-making  general 1 More me 2 Balanced 3 More my partner PA080_F 1 Variable is filled -1 Missing -2 Respondent is not part of a couple living in the household (RB240_F=-2) -3 Not selected respondent -4 Single person household or household with less than two persons aged 16 and above PA090 Ability to decide about expenses for your own personal consumption, your leisure activities and hobbies 1 Yes, always or almost always 2 Yes, sometimes 3 Never or hardly ever PA090_F 1 Variable is filled -1 Missing -3 Not selected respondent -4 Single person household or household with less than two persons aged 16 and above PA100 Ability to decide about purchases for childrens needs (including giving them pocket money) 1 Yes, always or almost always 2 Yes, sometimes 3 Never or hardly ever PA100_F 1 Variable is filled -1 Missing -3 Not selected respondent -4 Single person household, household without any child below 16 or household with less than two persons aged 16 and above PA110 Length of cohabitation of the partners 0-99 Number of years PA110_F 1 Variable is filled -1 Missing -2 n/a (no partner or partner is not a household member) -3 Not selected respondent -4 Single person household or household with less than two persons aged 16 and above 3. Items asked at individual level  optional PA120 Time spent commuting to and from work 0-99 Hours per week PA120_F 1 Variable is filled -1 Missing -2 n/a (PL030  1,2) -3 Not selected respondent -4 Single person household or household with less than two persons aged 16 and above -5 Not asked PA130 Time spent on leisure 0-99 Hours per week PA130_F 1 Variable is filled -1 Missing -3 Not selected respondent -4 Single person household or household with less than two persons aged 16 and above -5 Not asked PA140 Time spent on household work, child care and care for other dependants 0-99 Hours per week PA140_F 1 Variable is filled -1 Missing -3 Not selected respondent -4 Single person household or household with less than two persons aged 16 and above -5 Not asked PA150 Money spent per month for own use 0+ National currency per month PA150_F 1 Variable is filled -1 Missing -3 Not selected respondent -4 Single person household or household with less than two persons aged 16 and above -5 Not asked PA160 Money spent per month for children by the person interviewed 0+ National currency per month PA160_F 1 Variable is filled -1 Missing -3 Not selected respondent -4 Single person household or no children below 16 in the household or household with less than two persons aged 16 and above -5 Not asked